Appellate Case: 21-6060      Document: 010110637724          Date Filed: 01/27/2022     Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                              January 27, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 21-6060
                                                        (D.C. Nos. 5:21-CV-00314-F &
  KENTRIEL DEJUAN THOMPSON,                                  5:12-CR-00102-F-1)
                                                                (W.D. Okla.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before McHUGH, MORITZ, and ROSSMAN, Circuit Judges.
                  _________________________________

        Kentriel Dejuan Thompson, a federal prisoner appearing through counsel, seeks a

 certificate of appealability (COA) to appeal from a district court order dismissing his

 28 U.S.C. § 2255 motion as untimely. We deny a COA and dismiss this matter.

                                        BACKGROUND

        In 2012, Thompson conditionally pled guilty to one count of being a felon in

 possession of a firearm, reserving his right to appeal from the district court’s denial of his

 motion to suppress the firearm and his post-arrest statement admitting he had a firearm.

 At sentencing, the district court noted he had at least three prior convictions for serious



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6060      Document: 010110637724         Date Filed: 01/27/2022       Page: 2



 drug offenses that occurred on different dates, and it sentenced him under the Armed

 Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), to 240 months’ imprisonment with

 five years of supervised release. This court affirmed Thompson’s conviction and

 sentence, see United States v. Thompson, 591 F. App’x 652, 653 (10th Cir. 2014), and the

 Supreme Court denied certiorari, see 575 U.S. 1004 (2015).

        Nearly six years later, in April 2021, Thompson filed the instant § 2255 motion,

 seeking to vacate and correct his sentence. He argued that his prior drug convictions

 could not be used for an ACCA sentence for the reasons stated in United States v. Cantu,

 964 F.3d 924, 926, 928 (10th Cir. 2020) (holding that prior convictions under Okla. Stat.

 tit. 63, § 2-401(A)(1), for drug offenses that occurred in 2010, could not support an

 ACCA sentence because “there are multiple means by which the Oklahoma statute can be

 violated, and some of those means do not satisfy the ACCA definition of serious drug

 offense” (emphasis omitted)). According to Thompson, without those predicate

 convictions, he would be subject to a maximum 120-month sentence. The district court

 dismissed Thompson’s § 2255 motion as untimely and denied a COA.

                                         DISCUSSION

        “The issuance of a COA is a jurisdictional prerequisite to an appeal from the

 denial of an issue raised in a § 2255 motion.” United States v. Gonzalez, 596 F.3d 1228,

 1241 (10th Cir. 2010). Because the district court dismissed Thompson’s motion on a

 procedural ground, he can obtain a COA by showing “that jurists of reason would find it

 debatable whether the petition states a valid claim of the denial of a constitutional right

 and that jurists of reason would find it debatable whether the district court was correct in

                                               2
Appellate Case: 21-6060      Document: 010110637724           Date Filed: 01/27/2022      Page: 3



 its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). We limit our

 analysis to the timeliness of Thompson’s motion, as the answer to that issue “is more

 apparent from the record and arguments.” Id. at 485.

        Section 2255 motions are subject to a one-year statute of limitations. 28 U.S.C.

 § 2255(f). Thompson maintains that his motion was timely filed within one year of his

 discovery of Cantu. As the district court recognized, although the limitations period can

 run from “the date on which the facts supporting the claim or claims presented could

 have been discovered through the exercise of due diligence,” id. § 2255(f)(4), a change or

 clarification in existing law is not a fact that opens the one-year limitations window. See

 McCloud v. United States, 987 F.3d 261, 264, 265 n.11 (2d Cir. 2021) (joining the five

 circuit courts that have considered the issue and holding “that intervening developments

 in case law do not create new facts within the meaning of § 2255(f)(4)”). Thus, even

 assuming Cantu’s applicability to Thompson’s § 2-401(A)(1) drug convictions, that case

 did not alter the fact of his convictions; rather, Cantu addressed “only . . . the legal effect

 of that fact—that is, whether the conviction[s] supported application of” an ACCA

 sentence. McCloud, 987 F.3d at 264; see also Whiteside v. United States, 775 F.3d 180,

 184 (4th Cir. 2014) (en banc) (“Decisions that change the legal significance of certain

 facts without modifying them do not qualify under [§ 2255](f)(4).”). Reasonable jurists

 would not find the district court’s § 2255(f)(4) ruling debatable.

        The district court also rejected Thompson’s argument that Cantu is retroactively

 applicable to his sentence. Although § 2255(f)(3) runs the limitations period from the

 date an asserted right was “initially recognized,” it does so only “if that right [was] newly

                                                3
Appellate Case: 21-6060     Document: 010110637724          Date Filed: 01/27/2022      Page: 4



 recognized by the Supreme Court and made retroactively applicable to cases on collateral

 review.” 28 U.S.C. § 2255(f)(3) (emphasis added). Even assuming Cantu applies here, it

 is not a Supreme Court decision. Reasonable jurists would not find the district court’s

 § 2255(f)(3) ruling debatable.

        Alternatively, Thompson urged the district court to equitably toll the limitations

 period. “Equitable tolling of the limitations period is available when an inmate diligently

 pursues his claims and demonstrates that the failure to timely file was caused by

 extraordinary circumstances beyond his control.” United States v. Gabaldon, 522 F.3d

 1121, 1124 (10th Cir. 2008) (internal quotation marks omitted). Thompson asserts that

 he diligently pursued sentencing relief “through subsequent post-conviction filings up to

 the date of the instant motion.” Aplt. Br. at 18. But he does not argue there were

 extraordinary circumstances beyond his control that delayed his filing.

        Instead, he argues he is entitled to equitable tolling because his prior drug

 convictions are not ACCA predicates and he is serving an illegal sentence. The district

 court characterized this argument as asserting a claim of actual innocence, see

 McQuiggin v. Perkins, 569 U.S. 383, 392, 399 (2013) (holding that actual innocence can

 serve as a gateway to present time-barred claims), and denied it because “a defendant

 cannot be actually innocent of a noncapital sentence,” United States v. Denny, 694 F.3d

 1185, 1191 (10th Cir. 2012) (internal quotation marks omitted); see also Laurson v.

 Leyba, 507 F.3d 1230, 1232-33 (10th Cir. 2007) (rejecting defendant’s attempt to bypass

 habeas time bar by arguing “that his sentence exceeded the permissible statutory range

 and that his crime had been placed in the wrong felony class for sentencing”); accord

                                               4
Appellate Case: 21-6060     Document: 010110637724         Date Filed: 01/27/2022      Page: 5



 United States v. Pettiford, 612 F.3d 270, 284 (4th Cir. 2010) (holding that a claim

 challenging classification of a conviction as an ACCA predicate “is not cognizable as a

 claim of actual innocence”). Thompson does not address the district court’s rationale for

 rejecting his equitable-tolling argument, and he has not shown that the district court’s

 rejection of his equitable-tolling and actual-innocence arguments is debatable.

                                        CONCLUSION

        We deny a COA and dismiss this matter.


                                               Entered for the Court


                                               Nancy L. Moritz
                                               Circuit Judge




                                              5